19 A.3d 903 (2011)
419 Md. 524
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
David Bart GOLDSTEIN, Respondent.
Misc. Docket AG No. 87, September Term, 2010.
Court of Appeals of Maryland.
May 3, 2011.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, David Bart Goldstein, to disbar by consent from the practice of law.
*904 The Court having considered the Petition, it is this 3rd day of May, 2011, ORDERED, by the Court of Appeals of Maryland, that the Respondent, David Bart Goldstein, be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall remove the name of David Bart Goldstein from the register of attorneys in the Court and certify that fact to the Client Protection Fund and Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).